 



Exhibit 10.9
PATENT, TRADEMARK
AND COPYRIGHT SECURITY AGREEMENT
     THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (this “Agreement”)
is entered into as of this 26th day of December 2007, by and among NEOPROBE
CORPORATION, a Delaware corporation (the “Company”), CARDIOSONIX LTD., a
corporation organized under the laws of the State of Israel (“Cardiosonix”), and
CIRA BIOSCIENCES INC., a Delaware corporation (“Cira” and jointly and severally
with the Company and Cardiosonix, the “Pledgor”), each with its principle
address at 425 Metro Place North, Suite 300, Dublin, Ohio 43017-1367, and
Platinum-Montaur Life Sciences, LLC (the “Lender”).
     WHEREAS, the Company and the Lender are parties to a certain Securities
Purchase Agreement, dated as of December 26, 2007 (the “Purchase Agreement”),
and a Security Agreement, dated as of December 26, 2007 (the “Security
Agreement”), which provide for, among other things: (i) the Company to issue to
the Lender the Notes identified in the Purchase Agreement; and (ii) the grant by
the Company to the Lender of a security interest in the Company’s assets.
     WHEREAS, to induce the Lender to purchase the Notes pursuant to the
Purchase Agreement, the Company has agreed to pledge, and to cause its
subsidiaries to pledge, as collateral security for the Company’s obligations
under the Notes, the assets described herein.
     WHEREAS, the extension of credit pursuant to the Notes benefits Cardiosonix
and Cira, as subsidiaries of the Company.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained, and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Pledgor and the Lender agree as follows:
     1. Security Interest in Patents, Trademarks and Copyrights. To secure the
complete and timely satisfaction of all of Company’s “Obligations” (as that term
is defined in the Security Agreement) to the Lender, the Pledgor hereby grants
and conveys to the Lender a security interest (having priority over all other
security interests except as set forth herein) with power of sale, to the extent
permitted by law, in all of its now owned or existing, and hereafter acquired or
arising:

  (a)   patents, patent applications, including, without limitation, any
invention and improvement to a patent or patent application, including without
limitation those patents and patent applications listed on Schedule A (being
sometimes referred to individually and/or collectively, the “Patents”);     (b)
  trademarks, registered trademarks and trademark applications, trade names,
trade styles, service marks, registered service marks and service

1



--------------------------------------------------------------------------------



 



      mark applications including, without limitation, the registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule B and (i) all renewals thereof, (ii) all
accounts receivable, income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses entered into in connection therewith and damages and payments
for past, present or future infringements and dilutions thereof, and (iii) the
right to sue for past, present and future infringements and dilutions thereof,
and (iv) all of the Pledgor’s rights corresponding thereto throughout the world
(all of the foregoing registered trademarks, trademark applications, trade
names, trade styles, registered service marks and service mark applications,
together with the items described in clauses (i)-(iv) in this Section 1(b),
being sometimes hereinafter individually and/or collectively referred to as the
“Trademarks”);     (c)   the goodwill of Pledgor’s business connected with and
symbolized by the Trademarks; and     (d)   copyrights, and copyright
applications, including without limitation, those copyrights listed in
Schedule C (being sometimes referred to individually and/or collectively as the
“Copyrights”);

together with all additions, accessions, accessories, amendments, attachments,
modifications, substitutions, and replacements, proceeds and products of the
foregoing.
     2. Recording of Patents and Trademarks. Pledgor represents and warrants
that (1) the patents and patent applications listed in Schedule A, and (2) the
trademark and trademark applications described in Schedule B, have each been
duly recorded in the U.S. Patent and Trademark Office (the “PTO”); and that no
other patents, patent applications, trademarks, or trademark applications have
been filed or recorded with the PTO in which the Pledgor has an interest.
     3. Recording of Copyrights. Pledgor represents and warrants that the
copyright and copyright applications described in Schedule C have been duly
recorded in the U.S. Copyright Office, and that no other copyright, and
copyright applications have been recorded in the U.S. Copyright Office, in which
the Pledgor has an interest.
     4. Restrictions on Future Agreements. Pledgor will not, without the
Lender’s prior written consent, after the date hereof, enter into any agreement,
including, without limitation, any license agreement, that is inconsistent with
this Agreement, and Pledgor further agrees that it will not take any action, and
will use reasonable efforts not to knowingly permit any action to be taken by
others subject to its control, including licensees, or knowingly fail to take
any action, which would affect the validity or enforcement of the rights
transferred to the Lender, under this Agreement or the rights associated with
those Patents, Trademarks and/or Copyrights which are

2



--------------------------------------------------------------------------------



 



in Pledgor’s reasonable business judgment, necessary or desirable in the
operation of Pledgor’s business.
     5. New Patents, Trademarks and Copyrights. Pledgor represents and warrants
that the Patents, Trademarks, and Copyrights listed on Schedules A, B, and C,
include all of the patents, patent applications, trademark registrations,
trademark applications, service marks registrations, service mark applications,
registered copyrights and copyright applications, now owned or held by Pledgor.
If, prior to the termination of this Agreement, Pledgor shall (i) create or
obtain rights to any new patents, trademarks, trademark registrations, trademark
applications, trade names, trade styles, service marks, service marks
registrations, or service mark applications, or (ii) become entitled to the
benefit of any patent, trademark, trademark registration, trademark application,
trade name, trade style, service mark, service mark registration, service mark
application, the provisions of Section 1 above shall automatically apply thereto
and Pledgor shall give the Lender prompt written notice thereof. Pledgor hereby
authorizes the Lender to modify this Agreement by (a) amending Schedules A, B,
and/or C, as the case may be, to include any future patents, trademark
registrations, trademark applications, service mark registrations, service mark
applications, registered copyrights and copyright applications that are Patents,
Trademarks or Copyrights under Section 1 above, or under this Section 5 (whether
or not any such notice from Pledgor has been sent or received), and (b) filing,
in addition to and not in substitution for this Agreement, a supplement or
addendum to this Agreement containing on Schedule B therein, as the case may be,
such registered trademarks, trademark applications, service marks, registered
service marks and service mark applications that are Trademarks under Section 1
above or this Section 5 and to take any action the Lender otherwise deems
appropriate to perfect or maintain the rights and interest of the Lender, under
this Agreement with respect to such Patents, Trademarks and Copyrights.
     6. Nature and Continuation of Security Interest; Notice to Third Parties.
This Agreement has the effect of giving third parties notice of the Lender’s
Security Interest in Company’s Patents, Trademarks and Copyrights. This
Agreement is made for collateral security purposes only. This Agreement shall
create a continuing security interest in the Patents, Trademarks and Copyrights
and shall remain in full force and effect until the liabilities and Obligations
of the Company to the Lenders have been paid in full. Notwithstanding anything
to the contrary contained herein, it is understood and agreed that the Lender’s
security interest in the Patents, Trademarks and Copyrights set forth on
Schedule D shall be subject to the license granted by the Pledgor to Ethicon
Endo-Surgery, Inc. (“Ethicon”) pursuant to the Distribution Agreement, dated as
of September 28, 1999, between the Company and Ethicon, as amended to date. So
long as Ethicon is performing its obligations and not otherwise in default under
said Distribution Agreement, such license shall continue in accordance with its
terms, notwithstanding any action of Lender taken hereunder upon and after an
Event of Default; provided, that, it is understood and agreed that the Lender,
upon and after an Event of Default, shall be entitled to all payments made by
Ethicon or its assigns in respect of such Patents, Trademarks and Copyrights.
Pledgor hereby authorizes the Secured Party to register and record the security
interest granted hereby at the PTO and to file any necessary financing
statements with the Secretary of State of the State of Delaware to evidence the
security interest granted hereby.

3



--------------------------------------------------------------------------------



 



     7. Right to Inspect; Assignments and Security Interests. The Lender shall
have the right, at any reasonable time upon prior written request and from time
to time, to inspect Pledgor’s premises and to examine Pledgor’s books, records
and operations relating to the Patents and the Trademarks, including, without
limitation, Pledgor’s quality control processes; provided, that in conducting
such inspections and examinations, the Lender shall use reasonable efforts not
to disturb unnecessarily the conduct of Plegor’s ordinary business operations.
From and after the occurrence of an event of default under the Notes (an “Event
of Default”), Pledgor agrees that the Lender, or a conservator appointed by the
Lender, shall have the right to take any action to renew or to apply for
registration of any Trademarks as the Lender or said conservator, on its sole
judgment, may deem necessary or desirable in connection with the enforcement of
the Lender’s rights hereunder. Pledgor agrees not to sell or assign its
respective interests in the Patents, Trademarks and/or Copyrights without the
prior written consent of the Lender.
     8. Duties of Pledgor. Pledgor shall have the duty to (i) prosecute
diligently any patent application, or trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
thereafter until the termination of this Agreement, and (ii) preserve and
maintain all of Pledgor’s rights in the patents, patent applications, trademark
applications, service mark applications and trademark and service mark
registrations that are part of the Patents and Trademarks. Any expenses incurred
in connection with the foregoing shall be borne by Pledgor. Pledgor shall not,
without thirty (30) days prior written notice to the Lender, abandon any
trademark or service mark that is the subject of a registered trademark, service
mark or application therefor and which, is or shall be necessary or economically
desirable in the operation of the Pledgor’s business. The Lender shall not have
any duty with respect to the Patents, Trademarks and/or Copyrights. Without
limiting the generality of the foregoing, the Lender shall not be under any
obligation to take any steps necessary to preserve rights in the Patents,
Trademarks and/or Copyrights against any other parties, but may do so at its
option during the continuance of an Event of Default, and all expenses incurred
in connection therewith shall be for the sole account of Company and added to
the Obligations and liabilities secured hereby and by the Security Agreement.
Pledgor covenants and agrees to take all necessary steps (at Pledgor’s sole cost
and expense) to perfect the Lender’s security interest in the Patents,
Trademarks and Copyrights in any foreign jurisdiction (other than the State of
Israel) within 90 days of the date hereof, and to provide evidence of the same
to the Lender.
     9. Lender’s Right to Sue. Upon the occurrence and during the continuance of
any Event of Default, the Lender shall have the right, for the benefit of the
Lenders, to exercise all rights and remedies available at law or in equity. From
and after the occurrence and during the continuance of an Event of Default, the
Lender shall have the right, but shall not be obligated, to bring suit or take
any other action to enforce the Patents, Trademarks and Copyrights and, if the
Lender shall commence any such suit or take any such action, Pledgor shall, at
the request of the Lender, do any and all reasonable lawful acts and execute any
and all proper documents reasonably required by the Lender in aid of such
enforcement. Pledgor shall, upon demand, promptly reimburse and indemnify the
Lender for all reasonable out-of-pocket costs and expenses incurred by the
Lender in the exercise of its rights under this Section 9 (including, without
limitation, all attorneys’ fees). If, for any reason whatsoever, the Lender is
not reimbursed with respect to the costs and expenses referred to in the
preceding sentence, such

4



--------------------------------------------------------------------------------



 



costs and expenses shall be added to the Obligations secured hereby and by the
Security Agreement.
     10. Waivers. The Pledgor waives to the extent permitted by applicable law
presentment, demand, notice, protest, notice of acceptance of this Agreement,
notice of any loans made, credit or other extensions granted, collateral
received or delivered or any other action taken in reliance hereon and all other
demands and notices of any description, except for such demands and notices as
are expressly required to be provided to the Pledgor under this Agreement or any
other document evidencing the Obligations or the liabilities under the Notes.
With respect to both the Obligations and any collateral securing the Notes (the
“Collateral”), the Pledgor assents to any extension or postponement of the time
of payment or any other forgiveness or indulgence, to any substitution, exchange
or release of Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromise or adjustment of any thereof, all in such manner
and at such time or times as the Lender may deem advisable. The Lender may
exercise its rights with respect to the Collateral without resorting, or regard,
to other collateral or sources of reimbursement for Obligations. The Lender
shall not be deemed to have waived any of its rights with respect to the
Obligations or the Collateral unless such waiver is in writing and signed by the
Lender. No delay or omission on the part of the Lender in exercising any right
shall operate as a waiver of such right or any other right. A waiver on any one
occasion shall not bar or waive the exercise of any right on any future
occasion. All rights and remedies of the Lender in the Obligations or the
Collateral, whether evidenced hereby or by any other instrument or papers, are
cumulative and not exclusive of any remedies provided by law or any other
agreement, and may be exercised separately or concurrently.
     11. Successors and Assigns. This Agreement shall be binding upon the
Pledgor, its respective successors and permitted assigns, and shall inure to the
benefit of and be enforceable by the Lender and its successors and assigns.
Without limiting the generality of the foregoing sentence, the Lender may assign
or otherwise transfer any agreement or any note held by it evidencing, securing
or otherwise executed in connection with the Obligations, or sell participations
in any interest therein, to any other person or entity.
     12. General; Term.
     (a) This Agreement may not be amended or modified except by a writing
signed by the Pledgor and the Lender, nor may the Pledgor assign any of its
rights hereunder. This Agreement and the terms, covenants and conditions hereof
shall be construed in accordance with, and governed by, the laws of the State of
New York (without giving effect to any conflicts of law provisions contained
therein). In the event that any Collateral stands in the name of the Pledgor and
another or others jointly, as between the Lender and the Pledgor, the Lender may
deal with the same for all purposes as if it belonged to or stood in the name of
the Pledgor alone.
     (b) This Agreement and the security interests granted herein shall
terminate on the date on which all payments under the Notes have been
indefeasibly paid or satisfied in full (including as a result of the conversion
in full of the Notes) and all other obligations have been paid or discharged
(other than contingent indemnification obligations).

5



--------------------------------------------------------------------------------



 



     13. Waiver of Jury Trial; Venue. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  The
Pledgor agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement, the other
Transaction Documents (as defined in the Purchase Agreement) and the Notes
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) may be brought
in the Courts of New York County, New York or of the United States of America
for the Southern District of New York and hereby expressly submits to the
personal jurisdiction and venue of such courts for the purposes thereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum. Each of the Pledgor and the Lender hereby irrevocably
consents to the service of process of any of the aforementioned courts in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, at the address in effect for notices to it
under the Purchase Agreement, such service to become effective 10 days after
such mailing. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law. Each of the Pledgor and the Lender
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to this Agreement shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party. The Pledgor and the Lender
hereby waive all rights to trial by jury.
[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  PLEDGOR:    
 
            In the Presence of:   NEOPROBE CORPORATION    
 
           
/s/ William J. Kelly, Jr.
 
Witness
  By:   /s/ David C. Bupp
 
Name: David C. Bupp    
 
      Title: President & CEO    
 
            In the Presence of:   CARDIOSONIX LTD    
 
           
/s/ William J. Kelly, Jr.
 
Witness
  By:   /s/ David C. Bupp
 
Name: David C. Bupp    
 
      Title: Chairman    
 
            In the Presence of:   CIRA BIOSCIENCES INC.    
 
           
/s/ William J. Kelly, Jr.
 
Witness
  By:   /s/ David C. Bupp
 
Name: David C. Bupp    
 
      Title: Chairman    
 
                LENDER:    
 
            In the Presence of:   PLATINUM-MONTAUR LIFE SCIENCES, LLC    
 
            /s/ Stuart Axelrod
 
Witness
  By:   /s/ Michael Goldberg
 
Name: Michael Goldberg    
 
      Title: Portfolio Manager    

7